Exhibit 10.21

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PROMISSORY NOTE




$750,000.00
Loan No. BSDM01




February 24, 2015 Bellevue, Washington




FOR VALUE RECEIVED, PERSEON CORPORATION, a Delaware corporation f/k/a BSD
Medical corporation ( "Borrower"), promises to pay, in lawful money of the
United States of America, to the order of ACCESS BUSINESS FINANCE, LLC, a
Washington limited liability company, ( "Lender") at 14205 S.
E. 36th Street, Suite 350, Bellevue, WA 98006, or such other place either within
or without the State of Washington as Lender may designate in writing from time
to time, the principal sum of SEVEN HUNDRED FIFTY THOUSAND and no/100 DOLLARS
($750,000.00), with interest as provided below.


 
1.
I nterest. The principal balance of the loan (the "Loan") evidenced by this Note
shall bear interest at a variable rate per annum equal to SIX PERCENT (6.0%)
plus the Prime Rate; provided that the interest rate on this Note shall not be
less than NINE AND ONE-QUARTER PERCENT (9.25%). As used herein, "Prime Rate"
means the "Prime Rate" as published in The Wall Street Journal. If the Prime
Rate is no longer published or available, it shall be replaced by a comparable
interest rate index selected by Lender in its sole discretion. The interest rate
shall be adjusted simultaneously with each adjustment in the Prime Rate.
Borrower acknowledges that the Prime Rate may not be the lowest rate of interest
charged by Lender. Interest shall be calculated based on the actual number of
days elapsed of a 360 day year.



 
2.
Payments. Borrower shall make monthly installment payments of interest only
beginning on April 1, 2015, and continuing the same day of each succeeding month
through the Maturity Date, at which time the entire balance of all principal and
all accrued but unpaid interest shall become immediately due and payable.



 
3.
Maturity. The entire principal balance and all accrued interest shall become
immediately due and payable on February 24, 2016 ( "Maturity Date").



 
4.
Prepayment. "Prepayment" means any (a) partial or full payment of the Principal
Balance before the originally scheduled Maturity Date for any reason, whether
voluntarily, involuntarily, by operation of law, acceleration or otherwise, or
(b) an acceleration of the Loan by Lender upon an Event of Default by Borrower,
including without limitation a violation of the restrictions on Transfer in the
Deed of Trust. Borrower may make a Prepayment in whole or part upon no less than
seven (7) days prior written notice to Lender; PROVIDED that if Lender receives
any Prepayment before August 24, 2015, Borrower shall pay Lender a prepayment
premium equal to TWO PERCENT (2.0%) of the Prepayment amount. No prepayment
premium will be charged on any partial or full principal Prepayment on or after
August 24, 2015.



 
5.
Loan Fees.



 
(a)
Borrower has paid Lender a Loan application fee of FOUR THOUSAND and no/100
DOLLARS ($4,000.00), which fee has been fully earned, is non-refundable, and
shall be applied as provided in the terms letter dated JANUARY 6, 2015, from
Lender to Borrower.



 
(b)
At closing of the Loan, Borrower shall pay to Lender a non-refundable Loan
commitment fee of EIGHTEEN THOUSAND SEVEN HUNDRED FIFTY HUNDRED and no/100
DOLLARS ($18,750.00), which fee may be paid from Loan proceeds and which shall
be deemed to be fully earned upon execution of this Note.



 
6.
Late Charges. If any monthly payment is not made within five (5) days of the
date it is due, Lender may assess a late charge equal to ten percent (10%) of
the payment due. If this Note is not fully paid within five (5) days from the
Maturity Date, Lender may assess a late charge equal to fourpercent (4%) of the
payment amount that was not made. The late charge is due and payable immediately
upon Lender's demand and may be assessed only once on each overdue payment. The
late charge shall not be construed in any way to (a) excuse Borrower from its
obligation to make each payment under this Note promptly when due or (b)
preclude Lender from exercising any rights or remedies available under the Loan
Documents upon an Event of Default. Borrower shall pay a fee of $25 for each
returned check. Payment of the late charge and returned check charges shall be a
condition to curing any default or satisfaction of this Note.

 
Page 1 of 5

 
 

--------------------------------------------------------------------------------

 
 
 
7.
Security; Loan Documents. This Note is secured by a Deed of Trust, Assignment of
Rents and Leases, Fixture Filing and Security Agreement ( "Deed of Trust")
encumbering real and personal property ("Property") located at 2188 West 2200
South in the City of West Valley City, Salt Lake County, Utah. The Deed of Trust
prohibits a transfer or encumbrance of the Property, and the transfer of
ownership interests in the owner of the Property and certain entities holding
ownership interests in the owner of the Property. Borrower is also executing a
Hazardous Substance Indemnity ("Indemnity Agreement") for the benefit of Lender
in connection with the Property. This Note, the Deed of Trust, and all related
documents and instruments (except the Indemnity Agreement) are collectively
referred to as the "Loan Documents".



 
8.
Financial Reports. Borrower shall deliver to Lender: (a) annual income tax
returns, complete with all schedules, for Borrower promptly upon filing of such
returns with the IRS, and in any event within 10 days of the date of filing; (b)
monthly income statements and balance sheets for Borrower, within 30 days of the
end of each calendar month; (c) annual financial statements for Borrower, which
shall be provided after the end of each fiscal year or annual period (as
applicable) but in any event no later than 60 days thereafter; and (d) such
other data and information regarding Borrower or the Property as from time to
time may be requested by Lender. Borrower will maintain a standard system of
accounting, established and administered in accordance with generally accepted
accounting principles consistently followed throughout the periods involved, and
will set aside on its books for each fiscal year the proper amounts for
depreciation, obsolescence, amortization, bad debts, current and deferred taxes,
and other purposes as shall be required by generally accepted accounting
principles.



 
9.
Default. Any one or more of the following is an "Event of Default" under this
Note: (a) Borrower fails to make any payment when due under this Note, the Deed
of Trust, or any of the other Loan Documents. (b) There is any other Event of
Default under the Deed of Trust or other Loan Documents or under the Indemnity
Agreement. (c) A default occurs under any other indebtedness now or hereafter
owing to Lender on which Borrower or any guarantor of this Note is a maker or a
guarantor and such default is not cured within the applicable cure period, if
any, under the instrument(s) evidencing such indebtedness.



 
10.
Remedies; Default I nterest. If there is an Event of Default, then in addition
to any other rights and remedies available to Lender, Lender may declare the
principal balance and accrued but unpaid interest immediately due and payable.
Whether or not Lender exercises this right to accelerate, the entire principal
balance of this Note, all accrued interest, and all other amounts payable
hereunder or otherwise due in connection with the Loan, shall bear interest from
the date of such Event of Default at ten percent (10%) per annum over the
interest rate that would otherwise be in effect under this Note. Such interest
shall be payable on demand, and payment of such default interest shall be a
condition to curing any Event of Default or satisfaction of this Note. Lender's
failure to exercise any right or remedy shall not be a waiver of the right to
exercise the same upon any subsequent Event of Default.



 
11.
Waiver of Jury Trial. Borrower (by executing this Note) and Lender (by accepting
this Note) each hereby waives any right to a trial by jury In any action or
proceeding to enforce or defend any rights under this Note and the other Loan
Documents or relating thereto or arising from the lending relationship which is
the subject of this Note, and Borrower and Lender agree that any such action or
proceeding shall be tried before a court and not before a jury. Borrower and
Lender also hereby waive any right to consolidate any such action in which a
jury trial has been waived with any other action In which a jury trial cannot be
or has not been waived. Either Borrower or Lender may file an original
counterpart or a copy of this section with any court as written evidence of
Borrower's and Lender's waiver of its right to trial by jury.



 
12.
General Provisions.



 
(a)
Collection Expenses. Borrower agrees to reimburse Lender on demand for all
reasonable legal fees and other costs and expenses incurred in collecting or
enforcing this Note and protecting or realizing on any collateral, together with
interest at the default rate specified above. Without limitation such shall
include fees, costs and expenses incurred with or without suit and in any
appeal, any proceedings under any present or future federal bankruptcy act or
state receivership and any post-judgment collection proceeding. Payment of such
fees, costs, expenses and interest shall be a condition precedent to the curing
of any Event of Default or the satisfaction of this Note.



 
(b)
Borrower's Waivers. Except as otherwise provided in this Note and the other Loan
Documents, Borrower waives all notices required by law; including without
limitation presentment and demand for payment, protest, and notice of demand,
protest, dishonor and nonpayment.



 
(c)
No Offset. This Note shall not be subject to offset of any kind.



 
(d)
Joint and Several Liability. The liability of each person or entity included
within the term "Borrower", and each general partner or joint venturer of
Borrower if Borrower is a partnership or joint venture, is joint and several
with respect to all obligations hereunder.



 
(e)
Governing Law. Jurisdiction and Venue. This Note and the other Loan Documents
shall be construed, enforced and otherwise governed exclusively by the laws of
the State of Washington, except that matters relating to the validity and
enforcement of the Deed of Trust (which encumbers Property located in the State
of Utah), shall be subject to and governed by the laws of the State of Utah.
Borrower agrees that to the fullest extent permitted by law, Washington law
shall apply to all actions, defenses and remedies, including without limitation,
the existence and calculation of any deficiency judgment upon foreclosure of the
Deed of Trust, and Borrower agrees that the courts of the States of Washington
and Utah, at Lender's sole and exclusive election, shall have exclusive
jurisdiction of all actions, proceedings, defenses or remedies arising out of
the execution or enforcement of this Note or any of the other Loan Documents.
Borrower consents to personal jurisdiction in the courts of Washington and Utah,
as provided herein, and specifically waives any objection to such jurisdiction
based upon a forum non conveniens.



 
(f)
Amendment and Waiver. Only a writing signed by Borrower and Lender may amend
this Note. No failure or delay in exercising any right hereunder shall impair
any such right that Lender may have, nor shall any waiver by Lender hereunder be
deemed a waiver of any default or breach subsequently occurring. Lender's rights
and remedies herein are cumulative and not exclusive of each other or of any
rights or remedies that Lender would otherwise have.



 
(g)
Definitions. The term "Lender" shall include any subsequent holder of the Note,
or in whole or in part. Lender may assign the Loan Documents in whole or in
part. Lender may make available to any proposed assignee or participant all
credit and financial data with respect to Borrower, the Property, and any
Guarantor of the Loan as may be in the possession of Lender. Borrower agrees to
provide any additional information that any proposed assignee or participant may
reasonably request.



 
(h)
Notices. All notices required or permitted hereunder shall be in writing and
shall be given to Lender at Access Business Finance, L.L.C., 14205 S.E. 36th
Street, Suite 350, Bellevue, WA 98006, Attn: Sam West, Fax No. (425) 747-1404,
and to Borrower to the address indicated below its signature of this Note. The
above addresses may be changed by written notice to the other party; provided
that no notice of a change of address shall be effective until actual receipt of
such notice. All notices required to be given to any party other than Lender
shall be deemed given upon the first to occur of (i) three (3) days after
deposit thereof in a receptacle under the control of the United States Postal
Service, (ii) transmittal by electronic means to a facsimile machine or other
receiver under the control of such party; or (iii) actual receipt by such party
or an employee or agent of such party. All notices to Lender shall be deemed
given upon actual receipt by a responsible officer of Lender.
 
(i) Application of Payments. Except as applicable law may otherwise require, all
payments received by Lender under this Note shall be applied by Lender in the
following order of priority: Lender's (and the Trustee's under the Deed of
Trust) expenses incurred in any efforts to enforce any terms of this Note;
interest payable on advances made to protect the security of the Deed of Trust;
principal of such advances; amounts payable to Lender by Borrower under the Deed
if Trust for reserves; interest and late charges payable on this Note; principal
of this Note; and any other obligations of Borrower in such order as Lender, at
its option, may determine; provided, however that Lender may, at its option,
apply any such payments received to interest on or principal of this Note prior
to applying such payments to interest on and principal of advances made to
protect the security of the Deed of Trust.
 

 
Page 2 of 5

 
 

--------------------------------------------------------------------------------

 
 
 
(j)
Damages from Late Payments. The parties intend the late charge, default interest
and prepayment premium described in this Note to defray the overhead expenses of
Lender incident to a delay in payment, including Lender's expenses incurred in
handling and processing such delinquent payment(s) and to compensate Lender for
the loss of the use of such funds. Borrower acknowledges that it would be
extremely difficult or impracticable to determine Lender's actual damages
resulting from a late payment, an Event of Default, or a prepayment, and the
late charges, default interest and prepayment premium are reasonable estimates
of those damages and do not constitute a penalty.



 
(k)
Limitation on Interest and Charges. Notwithstanding any other provision in this
Note or the other Loan Documents, the total liability for payments in the nature
of interest shall not exceed the highest lawful rate permitted by applicable
state or federal interest rate law (the "Maximum Rate''). If any payment in the
nature of interest, additional interest, or other charges made under this Note
or the other Loan Documents are held to be in excess of the Maximum Rate, then
in compliance with the desires of Lender and Borrower, it is agreed that the
amount held to be in excess shall be considered a payment of principal, and the
indebtedness evidenced by this Note or the other Loan Documents shall be reduced
by such amount in the inverse order of maturity so that the total liability for
payments in the nature of interest, additional interest and other charges shall
not exceed the Maximum Rate. No prepayment premium shall be assessed on
prepayments under this Section.



 
(I)
Partial Invalidity. If any term or provision of this Note is illegal or invalid
for any reason, such illegality or invalidity shall not affect the
enforceability of the remaining provisions of this Note and the other Loan
Documents.



 
(m)
Business Purpose. Borrower warrants and represents that all funds advanced under
this Note shall be applied to and are intended solely for business, commercial,
or investment purposes.



 
(n)
Replacement Note. If this Note is lost, stolen, destroyed or mutilated, Borrower
shall execute a replacement note upon the written request of Lender.



 
(o)
Time. Time is of the essence for purposes of this Note and the other Loan
Documents.



EXCEPT AS OTHERWISE PROVIDED IN THIS NOTE OR THE OTHER LOAN DOCUMENTS, BORROWER
ACKNOWLEDGES LIABILITY FOR PAYMENT OF ALL AMOUNTS OWING UNDER THIS NOTE AND THE
OTHER LOAN DOCUMENTS AND AGREES THAT LENDER DOES NOT HAVE


Page 3 of 5

 
 

--------------------------------------------------------------------------------

 

 
TO FORECLOSE ITS DEED OF TRUST OR ANY OTHER COLLATERAL BEFORE DEMANDING FULL
PAYMENT FROM BORROWER.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

 


"Borrower"


PERSEON CORPORATION, a Delaware corporation f/k/a BSD Medical corporation




By: /s/ William S. Barth
Name: William S. Barth
Title: Chief Financial Officer


Borrower's Address:
2188 West 2200 South
West Valley City, Utah 84119 Fax No.: (801) 972-5930




Page 4 of 5


--------------------------------------------------------------------------------

 
